Citation Nr: 1213512	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  08-01 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Whether the termination of apportionment was proper.


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1990 to February 2003.  The appellant is the parent of the Veteran's child, B.R.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 Special Apportionment decision rendered by the Providence, Rhode Island, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO terminated an apportionment of the Veteran's disability compensation.

The issue discussed herein was remanded by the Board during October 2011 and March 2012 for further development.  The case has been returned to the Board for further appellate review.


FINDING OF FACT

The Veteran has reasonably discharged his obligation of monetary support for his minor child since, at least, March 1, 2007.


CONCLUSION OF LAW

Termination of the apportionment of the Veteran's VA compensation benefits on behalf of his dependent child was proper.  38 U.S.C.A. § 101(4)  (West 1991); 38 C.F.R. §§3.450 , 3.451, 3.452, 3.500(d) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2011). 

Nonetheless, this appeal concerns a benefit provided under Chapter 53, Title 38, United States Code.  As such, the rules governing VA notice and assistance upon receipt of a claim for benefits, as outlined by the VCAA and in the provisions listed above, do not apply to claims for benefits provided under chapters other than Chapter 51.  However, VA rules include special procedural requirements for simultaneously contested claims, such as apportionment.  38 C.F.R. § 19.100, 19.101, and 19.102 (2011). 

Upon the filing of a notice of disagreement (NOD) in a simultaneously contested claim, all interested parties and their representatives are to be furnished a copy of the statement of the case (SOC).  38 C.F.R. § 19.101.  When a substantive appeal is filed in a simultaneously contested claim, the content of the substantive appeal is furnished to the other contesting parties, to the extent that it contains information directly affecting the payment or potential payment of the benefit which is the subject of the contested claim.  38 U.S.C.A. § 7105A  (West 2002); 38 C.F.R. § 19.102 (2011). 

Here, the Veteran made a request for the termination of apportionment be in a  January 2007 communication.  An August 2007 letter decision proposed the termination of the apportionment.  The appellant filed an NOD in August 2007 to the proposal.  A December 2007 Special Apportionment Decision terminated the apportionment.  The appellant submitted a notice of disagreement in December 2007 and a substantive appeal in January 2008.  The RO/AMC issued an SOC (statement of the case) in January 2008 and an SSOC (supplemental statement of the case) in November 2011 and provided a copy to the Veteran and the appellant.  The Veteran was additionally provided a letter to alert him of the arguments contained in the appellant's substantive appeal in January 2008.  Therefore, the Board may proceed with appellate review of the appellant's appeal as all procedures required in a contested claim have been followed. 



Analysis

By way of history, in May 2005, the appellant was granted an apportionment in the amount of $51.00 per month from the Veteran's VA disability compensation benefits on behalf of herself and her minor child.  The apportionment was characterized by the RO as a "special apportionment."  Such apportionment was effective October 1, 2004.

An August 2007 letter decision proposed termination of the apportionment, as evidence was received indicating that the Veteran was reasonably contributing to the child's support.  Thereafter, in the December 2007 decision on appeal, the RO terminated apportionment of the Veteran's disability compensation benefits effective March 1, 2007.

The appellant contends that the apportionment should be reinstated in order to provide for the minor child.

A veteran's benefits may be apportioned if a veteran is not residing with his spouse or children, and a claim for apportionment is filed for or on behalf of the spouse or children.  38 C.F.R. § 3.452(a).

VA regulations provide for two types of apportionments.  The first type is a "general" apportionment, which may be paid under the circumstances set forth in 38 C.F.R. § 3.450.  More specifically, all or any part of the compensation payable on account of any veteran may be apportioned if a veteran is not residing with his spouse or children, and a veteran is not reasonably discharging his responsibility for the spouse's or children's support.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. § 3.450(a)(1)(ii).  It is not necessary for the claimant to establish the existence of hardship in order to obtain an apportionment under 38 C.F.R. § 3.450.  See Hall v. Brown, 5 Vet. App. 294 (1993).  No apportionment will be made where a veteran is providing for dependents.  38 C.F.R. § 3.450.

The second type of apportionment is a "special" apportionment.  Under this type of apportionment, without regard to any other provision regarding apportionment, where hardship is shown to exist, compensation may be specially apportioned between a veteran and his dependents on the basis of the facts of the individual case, as long as it does not cause undue hardship to the other persons in interest.  38 C.F.R. § 3.451.

Both of these types of apportionments (either "general" or "special" apportionment) are payable to a spouse or dependent.  38 U.S.C.A. § 5307(a)(2); 38 C.F.R. §§ 3.450(a)(1)(ii), 3.451.

Finally, 38 C.F.R. § 3.500(d)  provides that apportionment is to be discontinued when reason for apportionment no longer exists. 

The Veteran here has submitted evidence regarding the amount of support he provides for the minor child in the form of deductions from his salary, to include documentation of garnishments of his salary beginning in, at the latest, September 2005.  The Veteran additionally submitted a letter from the Bureau of Family Support in Providence, Rhode Island, dated January 2008 which indicates that he had overpaid child support, as of that date, in the amount of $1136.  The appellant has not submitted any evidence since that time to indicate that the Veteran is not supporting his minor child per the March 2008 Court Order, the most recent Court Order of record.  

The Board finds that the evidence in this case establishes that during the relevant period, the Veteran has been providing for his dependent and has "reasonably discharged"  his responsibilities to his child.  There is no evidence of hardship under the facts of this case.  Consequently, the termination of the apportionment was proper. 


ORDER

The termination of the appellant's award of an apportioned share of the Veteran's service-connected disability benefits was proper, and the appeal is denied. 




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


